
	
		III
		109th CONGRESS
		2d Session
		S. RES. 498
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2006
			Mr. Vitter (for himself,
			 Ms. Landrieu, Mr. Shelby, and Mr.
			 Lott) submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week beginning May 21,
		  2006, as National Hurricane Preparedness Week. 
	
	
		Whereas the President has proclaimed that the week
			 beginning May 21, 2006, shall be known as National Hurricane
			 Preparedness Week, and has called on government agencies, private
			 organizations, schools, media, and residents in the coastal areas of the United
			 States to share information about hurricane preparedness and response to help
			 save lives and protect communities;
		Whereas the official Atlantic hurricane season occurs from
			 a period beginning June 1, 2006, and ending November 30, 2006;
		Whereas hurricanes are among the most powerful forces of
			 nature, causing destructive winds, tornadoes, floods, and storm surges that can
			 result in numerous fatalities and cost billions of dollars in damage;
		Whereas, in 2005, a record-setting Atlantic hurricane
			 season caused 28 storms, including 15 hurricanes, of which 7 were major
			 hurricanes, including Hurricanes Katrina, Rita, and Wilma;
		Whereas the National Oceanic and Atmospheric
			 Administration has predicted that between 13 to 16 storms will occur during the
			 2006 Atlantic hurricane season, with between 8 to 10 storms becoming
			 hurricanes, of which between 4 to 6 storms could become major hurricanes of
			 Category 3 strength or higher;
		Whereas the National Oceanic and Atmospheric
			 Administration reports that over 50 percent of the population of the United
			 States lives in coastal counties that are vulnerable to the dangers of
			 hurricanes;
		Whereas, because the impact from hurricanes extends well
			 beyond coastal areas, it is vital for individuals in hurricane prone areas to
			 prepare in advance of the hurricane season;
		Whereas cooperation between individuals and Federal,
			 State, and local officials can help increase preparedness, save lives, reduce
			 the impacts of each hurricane, and provide a more effective response to those
			 storms;
		Whereas the National Hurricane Center within the National
			 Oceanic and Atmospheric Administration of the Department of Commerce recommends
			 that each at-risk family of the United States develop a family disaster plan,
			 create a disaster supply kit, and stay aware of current weather situations;
			 and
		Whereas the designation of the week beginning May 21,
			 2006, as National Hurricane Preparedness Week will help raise
			 the awareness of the individuals of the United States to assist them in
			 preparing for the upcoming hurricane season: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of the President in proclaiming the week beginning May 21, 2006, as
			 National Hurricane Preparedness Week;
			(2)encourages the
			 people of the United States—
				(A)to be prepared
			 for the upcoming hurricane season; and
				(B)to promote
			 awareness of the dangers of hurricanes to help save lives and protect
			 communities; and
				(3)recognizes—
				(A)the threats posed
			 by hurricanes; and
				(B)the need for the
			 individuals of the United States to learn more about preparedness so that they
			 may minimize the impacts of, and provide a more effective response to,
			 hurricanes.
				
